DETAILED ACTION
Notice to Applicant
Claims 1-9 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0028082 to Choi et al.).
	Regarding Claims 1, Choi teaches:
a cathode active material comprising Li1.025Ni0.7Mn0.15Co0.15 doped with 1200 ppm Ti with a c-axis lattice constant of 14.210 for use in a battery (comparative example 11, Tables 2 and 4)
Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiozaki (EP 1391950 to Shiozaki et al.).
	Regarding Claim 1, Shiozaki teaches:
a cathode active material for a lithium secondary battery comprising a lithium metal oxide such as LiNMC, comprising Ni, Co, and Mn (para 0087)
wherein the metal can be doped with such materials as Ti, Zr, Mg, V, Zn, or Mo (para 0082)
wherein the c-axis lattice constant is between 14.20 and 14.33 (e.g. claim 8), including specific LiNMC examples “doped” with e.g. Ni, Co, and Mn with a lattice constant of e.g. 4.25 (para 0032)
	Regarding Claim 3, Shiozaki teaches:
wherein the dopant can be Ti (para 0082)
	Regarding Claims 4-6, Shiozaki teaches:
wherein the cathode material can be lithium rich with a lithium subscript of up to 1.3 (para 0087) or more preferably up to 1.1 (para 0079)
wherein the doping amount of e.g. Ti can be e.g. slightly larger than zero, such as <1% (paras 0079-0087)
wherein the c-axis lattice constant is between 14.20 and 14.33 (e.g. claim 8)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It was conventional in the art to dope Ti in LiNMC materials between 1,000 and 10,000 ppm, as taught in Choi (US 2016/0028082 to Choi et al.), which further teaches c-axis lattice constants within the claimed range (see Table 4).  
	Regarding Claim 7, Shiozaki teaches: 
an average particle size of 5 microns (para 0408)
	Regarding Claim 8, Shiozaki teaches:
specific surface areas of 0.3-1.6 m2/g
	The instant specification says that “High BET” type materials are those that have surface areas between 0.5 and 5 m2/g, and this is the range imputed to the instant claim as a positive claim feature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	Regarding Claim 9, Shiozaki teaches:
a cathode comprising the cathode active material in a battery with an anode and an electrolyte (see e.g. claims, examples, paras 0164-0170)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (EP 1391950 to Shiozaki et al.) or Choi (US 2016/0028082 to Choi et al.) in view of Shizuka (US 2010/0209771 to Shizuka et al.).
	Regarding Claim 2, Shiozaki and Choi teach or render obvious:
the claimed Li-rich NMC cathode material doped with e.g. Ti having the claimed lattice constant and of overlapping surface areas and particle sizes
	While they do not explicitly teach the claimed resistivity, the claimed value is well within the ordinary recognized values within the art (see Shizuka at para 0306, concerning the resistivity of a cathode active material that is substantially similar), and is further deemed to be an intrinsic property of the material that would be expected to overlap the claimed range in virtue of the prior art’s teaching substantially the same composition and structure for a cathode active material.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723